Russell, Chief Justice,
dissenting. It is always a matter of personal regret when my views of the law and facts of a case are not in concurrence with those of my colleagues. In this case I have such a profound respect for the character and ability of Mr. Justice Gilbert, who has prepared the opinion in behalf of the majority of the court, that after a most careful examination of the several features of the evidence and of the law applicable to his views it is extremely unpleasant for me to express an entirely different view, in dissenting from the holding of the majority that the judgment of the chancellor in not refusing to grant an interlocutory injunction is a manifest abuse of discretion. The argu*136ment of the majority was cogently presented, and personally I would prefer to agree silently to the opinion of the court, because I know of course that a mere dissent is barren of result in so far as the litigation under consideration is concerned. But after a thorough examination of the record I am convinced that it is not manifest that in this case the chancellor has abused his discretion in granting an interlocutory injunction and maintaining the status of the case until the issues of fact in the case have been passed upon by a jury. To adopt the thought of Mr. Justice Cobb in Johnson v. State, 128 Ga. 102 (57 S. E. 353), it is my opinion that it is my duty as a Justice of this court to uphold, as far as I can, the action of the chancellor in this case in the exercise of the discretionary powers entrusted to him by law and unbroken precedent. As a legal proposition, it can not be questioned that in the grant or refusal of interlocutory injunctions the chancellor is the sole judge of the credibility of the witnesses, and it is also the prerogative of the chancellor to determine the quantum of evidence which will justify the grant of equitable relief in each case before him for adjudication. This is not a case in which the intervention of equity is sought in a criminal case or quasi-criminal case. The proceeding by condemnation which the petitioner in this case sought to arrest by injunction is merely an action in rem. Gaines v. Holmes, 154 Ga. 344 (114 S. E. 327, 27 A. L. R. 98). The Civil Code of 1910, § 5497, declares: “The granting and continuing of injunctions must always rest in the sound discretion of the judge, according to the circumstances of each case." It is my opinion that the plaintiff introduced sufficient evidence to fully authorize the chancellor, his honor Judge Gardner, to grant an interlocutory injunction if the court preferred to believe the evidence in behalf of the petitioner rather than that introduced in behalf of the respondent. Shall this court say that the chancellor should believe one rather tiran the other ? To assert such prerogative upon the part of this court would, in my opinion, be a reversal of numberless decisions of this court to the contrary.
It is nothing novel in the practice for either party to introduce its pleadings, verified upon oath, in hearings of applications for interlocutory injunctions, and the court may accept that evidence under oath as the truth in preference to testimony contradictory thereof. The rules referred to in the opinion of the majority do *137not require a party to bolster his evidence, even though it consists merely of his petition duly sworn to. The case might be different if the affiant merely swore that the facts stated in the petition so far as they rest within his own knowledge are true, and so far as they were obtained from others he believes them to be true, etc. But in this case the petition was absolutely and unqualifiedly verified by the oath of the petitioner; and the petition made every allegation necessary to require the grant of an interlocutory injunction, unless rebutted by evidence in behalf of the respondent. “Where an equitable petition was not verified otherwise than by an affidavit of the plaintiff! averring the truth of its allegations so far as the same related to his personal knowledge, and his belief in their truth so far as his knowledge concerning same was derivé d from others, and when the affidavit in this form did not amount to positive proof of portions of such allegations the establishment of which was essential, but as to the same was hearsay only, it was, upon a hearing of such petition at which 'there was no evidence introduced and no evidence or affidavits before the court except that contained in the petition and answers/ in the latter of which the equity of the former was completely sworn off, erroneous to grant the extraordinary relief sought.” Bigbee v. Satterfield, 105 Ga. 841 (32 S. E. 139). The principal point in this case may be whether the liquor seized by the officers was being transported in interstate commerce, or whether at the time of its seizure it was not in interstate commerce but merely in possession of the petitioner in violation of the bone dry law. As to this, the petitioner swore, positively that it was being carried in interstate commerce between Newark, N. J., and New Orleans, La., at the time it was seized. He states on oath that it is not a violation of law to sell intoxicants in New Jersey or Louisiana, and by subpoena duces tecum he produced documentary evidence showing that he had paid over $700 for government licenses and had taken preliminary steps to be enabled to sell liquor in Louisiana. The writings that he produced were pertinent and relevant, as held by this court in Gaines v. Holmes, supra. The petitioner having sworn that he knew the law and that it was the law in Louisiana and New Jersey, it would seem that proof that this was not the law should have been offered by the respondent.
Eor the reason already stated, it is unnecessary in this dissent to recapitulate various other circumstances that authorized the *138chancellor to credit the evidence in behalf of the petitioner rather than that in behalf of the respondent. One thing is certain, that, considering the large number of witnesses who appeared to be residents of the circuit over which the court presided, and more than one of them officers, it is presumed that the knowledge of the chancellor, however extensive or limited it might be, is probably greater than that of the members of this court, some of whom have never heard of a single one of the dramatis personae. One of the witnesses swore that he knew tire petitioner had sold liquor for years. It does not appear when or where the liquor was sold; but even if the petitioner be guilty of the offense-of selling liquor, it has never yet been held that the sale or possession of liquor was a crime involving moral turpitude authorizing the discrediting of the witness. As said in the full-bench decision of this court in Volunteer State Life Insurance Co. v. Chapman, 173 Ga. 633 (160 S. E. 783) : “There are no circumstances in the record in this case that withdraw it from the operation of the well-settled rule that ‘in hearings upon applications for interlocutory injunctions, where the evidence upon material issues of fact is in conflict, the grant or refusal of applications is within the discretion of the chancellor, and the exercise of his discretion in granting or refusing the relief prayed for will not be controlled unless manifestly abused.’ No abuse of discretion appears in this case; and the evidence, though conflicting, was sufficient to authorize the affirmative relief granted. . . The court did not err in granting the interlocutory injunction.” The contention of the respondent is that the defendant in error has been guilty of a criminal offense in violating the laws of the State of Georgia; and the opinion of the majority apparently is somewhat influenced by this contention, because in the conclusion of the court’s opinion it is said: “The evidence manifestly demanded [italics mine] a finding against him.” If the court gave any weight to the evidence in behalf of the petitioner, including his verified petition, the case bristles with issues of fact illustrating the question as to whether the liquor seized was an interstate shipment. The court properly held that these issues of fact were for solution by a jury in enabling the court to determine whether a permanent injunction should be granted or refused. The sheriff and other officers, if the jury determines that an injunction should be refused, can pour out the liquor and proceed by condemnation of the car to receive the *139reward provided by statute. But should the jury decide that the liquor was not contraband and subject to be destroyed, then petitioner should have his property. The Gaines case, supra, concerned shipment by railroad; but the method of transportation or the vehicle used for transportation is entirely immaterial, provided the shipment is bona fide an interstate shipment. In the case at bar, if the liquor was transported from New Jersey to Savannah in a covered wagon, and the wagon broke down at Savannah, and nothing more was done than to transfer the unbroken shipment from the wagon to an automobile, this would not be a violation of law.
In Davis v. Griswell, 179 Ga. 342 (175 S. E. 909), it was held that “Under the pleadings and the evidence the judge was not required as a matter of law to find that the beer and the vehicle were being employed in interstate commerce. The evidence disclosed circumstances in view of which the judge was authorized to discredit the plaintiff’s contention and to find against him, even though the testimony was not directly contradicted.” So in this case the judge was not required as a matte]' of law to find that the shipment was not being transported in interstate commerce, and he was authorized to discredit the respondent’s contention and find against him. We have been unable to find a case, and none has been cited, in which this court has reversed the discretion of a chancellor in granting, upon conflicting evidence, an interlocutory injunction, where the only effect of the grant of the relief was to preserve the status, and where no injury resulted to the defendant therefrom. In Everett v. Tabor, 119 Ga. 128 (46 S. E. 72), it was held: “A denial by the defendant of the facts set up in the equitable petition, or a conflict in the evidence, does not necessarily require a refusal of interlocutory relief. . . There should be a balance of convenience in such cases, and a consideration whether greater harm might be done by refusing than by granting the injunction. . . Where the evidence is conflicting, and it -appears that the injunction if granted would not operate oppressively to the defendant, but that if denied the complainant would be practically remediless in case he should thereafter establish the truth of his contentions, it rvould be strong reason why the chancellor should exercise his discretion so as to preserve rights by preserving the status. . . There are, however, exceptions to the rule that an *140injunction will be refused where the defendant’s answer swears off the equity. Holt v. Bank of Augusta, 9 Ga. 554; Coffee v. Newsom, 8 Ga. 449; Cottle v. Harrold, 72 Ga. 831 (7). For while it is true that the complainant must always establish to the reasonable satisfaction of the chancellor . . the fact on which the right is predicated, this does not mean that he must establish it beyond controversy. A denial by the defendant, or a conflict in the evidence, does not necessarily require a refusal of the interlocutory relief. In all such cases the chancellor must exercise a sound discretion. . . There should be a balance of conveniences, and a consideration whether greater harm might result from refusing than from granting the relief prayed for. If the grant of an injunction in such a case would operate oppressively to the defendant, the restraining order should be refused; but if it appears that if the injunction were denied the complainant would be practically remediless in the event he should thereafter establish the truth of Iris contention, it would be strong reason why interlocutory relief should be granted. The delay to one party would not counterbalance the irreparable injury which might flow to the other, if the chancellor made a mistake in passing on the disputed issue of fact. Under such circumstances it would generally be a wise exercise of discretion to preserve the rights by preserving the status.” In this ease there might have been an abuse of discretion if the grant of the injunction operated oppressively to the sheriff, but I am not of the opinion that such a contention could be seriously maintained. Mr. Justice Atkinson concurs in this dissent.